Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 10/26/2021 and further search, Claims 1, 4, 6, 9, 11, 14, 16, 19 and 21-38 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach start location information of a frequency domain resource of a feedback resource used for transmitting feedback information of the first data to the second terminal, information indicating a time domain resource of the feedback resource for transmitting the feedback information, the feedback information indicating a receiving status of the first data.
	Prior art teaches methods, systems, and apparatuses of a wireless communications network can involve transmitting, to a first user equipment (UE), configuration information for the first UE (UE1
configuration information) for an inter-device session (IDS) between the first UE and a second UE and
a method for transmission and reception of a device-to-device (D2D) signal by a terminal in a wireless communication system, the method for transmission and reception of a D2D signal, comprises the steps of: receiving a scheduling assignment comprising a resources pattern for transmission (RPT).
However, the prior art fails to teach the claimed limitation start location information of a frequency domain resource of a feedback resource used for transmitting feedback information of the first data to the second terminal, information indicating a time domain resource of the feedback resource for transmitting the feedback information, the feedback information indicating a receiving status of the first data. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 6, 11, 16, 37 and 38 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647